      Case: 1:20-cr-00281 Document #: 42 Filed: 08/11/21 Page 1 of 12 PageID #:133




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                    No. 20 CR 281
         v.
                                                    Judge Manish S. Shah
 EDDIE JONES


                GOVERNMENT’S SENTENCING MEMORANDUM

        The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, respectfully submits this

sentencing memorandum with respect to defendant Eddie Jones. For the reasons set

forth below, a sentence at the high end of the Guidelines range of 78 to 97 months, is

warranted and sufficient, but not greater than necessary, upon consideration of the

relevant sentencing factors set forth in 18 U.S.C. § 3553(a).

I.      Background

        On September 22, 2020, the grand jury returned an indictment charging the

defendant, Eddie Jones, with being a felon in possession of a firearm, in violation of

Title 18, United States Code, Section 922(g)(1). Dkt. 1. On April 20, 2021, defendant

pled guilty to the indictment. Dkt. 32. Defendant is scheduled to be sentenced by

this Court on August 25, 2021, at 1:30 p.m. Dkt. 32.

II.     Offense Conduct

        On or about June 5, 2020, at Chicago, in the Northern District of Illinois,

Eastern Division, defendant, knowing that he had previously been convicted of a

crime punishable by a term of imprisonment exceeding one year, did knowingly
   Case: 1:20-cr-00281 Document #: 42 Filed: 08/11/21 Page 2 of 12 PageID #:134




possess, in and affecting interstate commerce, a firearm, namely a loaded Smith &

Wesson M&P 9 Shield, 9 millimeter pistol, bearing serial number HLF7788, which

firearm had traveled in interstate commerce prior to the defendant’s possession of

the firearm, in violation of Title 18, United States Code, Section 922(g)(1). Plea

Declaration, at 1-2.

      On June 5, 2020, at approximately 3:08 p.m., Chicago Police Department

officers were speaking with a citizen on the 3400 block of West Iowa Street when

they heard 5-7 gunshots just south of their location. PSR, at ¶6. The officers ran

toward the area and observed defendant running northbound on Homan Avenue

and then east on Rice Street. Id. The officers pursued defendant and came face-to-

face with defendant in the alley east of Homan Avenue. Id. An officer observed

Jones holding a firearm in his hand and observed the defendant toss the firearm

into a vacant lot. Id. After another brief chase, the defendant was apprehended and

the firearm was recovered. Id. The recovered firearm was a Smith & Wesson, M&P

Shield 9 mm pistol, bearing serial number HLF7788. Id. The firearm had a laser

scope, was loaded with one round in the chamber, and had live rounds in the

firearm magazine. Id.

      Relevant Conduct: Shooting of Three Victims

      Immediately prior to his arrest in this case, defendant used the Smith &

Wesson in the attempted murder of Victims A, B and C. PSR, at ¶24.

             A. Shooting Victims

      On June 5, 2020, at approximately 3:08 p.m., Victims A-C were shot at 814



                                           2
   Case: 1:20-cr-00281 Document #: 42 Filed: 08/11/21 Page 3 of 12 PageID #:135




North Homan Avenue, in Chicago, IL. PSR, at ¶7.

      Victim A had six gunshot wounds in his thighs, legs and knee. PSR, at ¶9.

While he was being treated by paramedics, a bullet fell out of Gaiter’s leg wound

(“Bullet A”). Id. Victim A was transferred to Stroger Hospital for surgery in

response to his serious injuries. Id. A treating physician at Stroger found a fracture

in Victim A’ femur, caused by the bullet and “extensive retained metallic bullet

fragments with posttraumatic inflammation/hemorrhage, and subcutaneous gas

along the bullet track.” Id. The doctor also found a bullet still in Gaiter’s right knee.

Id., at 76. On June 6, a doctor found that “urgent surgery” was needed to “stabilize

bone, improve stability and minimize morbidity.” GV, Ex. K, at 90; PSR, at ¶9.

During surgery, the doctors made an incision in Victim A’ patellar tendon, and

inserted a 400mm nail, affixed with multiple screws drilled into Victim A’ leg. Id.

Victim A was hospitalized for nine days. GV, Ex. K, at 177.

      Victim B had a gunshot wound in his lower left leg and was transferred to

Stroger Hospital for his injuries. PSR, at ¶10. Victim B had a fracture in his left

tibia and was hospitalized for three days. Id., Victim B underwent surgery and had

an intramedullary nail inserted in his tibia. Id.

   Victim C had a gunshot graze wound on his left hip and was treated at the

scene. PSR, at ¶8.

             B. Pod Camera Footage Captured Jones Approaching the Site of the
                Shooting 18 Seconds Before the Shooting; Fleeing Immediately
                After the Shooting

   A pod camera set up on the corner of Chicago Avenue and Homan Avenue



                                            3
      Case: 1:20-cr-00281 Document #: 42 Filed: 08/11/21 Page 4 of 12 PageID #:136




captured the defendant, wearing a red shirt, walking south on Homan, then walk

westbound across Homan, to where the shooting victims were standing. PSR, at

¶13. Approximately nine seconds later, Jones walks out of the area where the

shooting victims were located and met with a man by a car just east of the shooting

location. Id. Nine seconds later, Jones and the other man ran to the area of the

shooting and the shooting occurred. Id. After the shooting, the pod camera shows

Jones running northbound up Homan Avenue, then cutting east on Rice Street. Id.

Defendant was apprehended by CPD officers fleeing from the scene of the shooting.

Id.

                  C. Forensic Evidence Matching Recovered Shell Casings and Bullet to
                     Jones’ Firearm.

      CPD recovered seven spent shell casings from the scene of the shooting. PSR, at

¶15. The CPD Forensic Firearms Lab compared the shell casings to test cartridges

from the recovered firearm. Id. The CPD Forensic Firearms Lab concluded that

four of the casings recovered from the scene of the shooting were fired from the

firearm recovered from the defendant. Id.

      A Forensic Scientist from the Illinois State Police Forensic Center examined the

bullet recovered from Victim A’ leg (“Bullet A”) and determined that the recovered

bullet was fired by the gun recovered from the defendant. 1 Id.

                  D. Eyewitness Statement

      Witness A resides on the 800 block of North Homan Avenue, the location of the



1
  Officers also administered a gunshot residue test on defendant’s hands. The test was unable to detect gunshot
residue after defendant led officers on a chase and was detained by officers.

                                                         4
    Case: 1:20-cr-00281 Document #: 42 Filed: 08/11/21 Page 5 of 12 PageID #:137




shooting. PSR, at ¶17. Witness A spoke to investigating detectives at the 11th

District and related that she looked out the window when she heard gunshots. Id.

Witness A saw a man matching Defendant’s’ appearance (namely, a bald male black

in his late 20’s wearing a red shirt) firing a black semi-automatic handgun with his

right hand. Id. She then saw the man flee northbound. Id. After leaving her house,

she saw the man who had fired the firearm being taken into police custody. 2 Id.

        III.     Offense Calculation and Guidelines Range

        A.       PSR Calculation of Offense Level

        Pursuant to the November 2018 Sentencing Guidelines Manual, the PSR

calculates the total offense level as follows (PSR ¶¶23-33):

                    20                  Offense Base Level pursuant to USSG
                                        § 2K2.1(a)(4)(A), because defendant committed
                                        offense after sustaining felony conviction for
                                        aggravated vehicle hijacking while armed with a
                                        firearm.
                    +4                  “In Connection With” Felony. pursuant to USSG
                                        § 2K2.1(b)(6)(B) because defendant used firearm in
                                        connection with another felony offense, namely
                                        attempted murder and aggravated discharge of a
                                        firearm.
                    24                  Preliminary Offense Level
                    27                  Adjusted Offense Level for Connection to
                                        Attempted Second-Degree Murder. Pursuant to
                                        USSG § 2A2.1(a)(2) and 2X1.1(a), the offense level is
                                        27 because the defendant’s conduct involved the
                                        shooting of three individuals that constitutes
                                        attempted commission of second-degree murder.
                    +2                  Serious Bodily Injury. Pursuant to USSG §
                                        2A2.2(b)(1)(B) and 1B1.1 App. Note 1(M), because the
                                        victims sustained injuries that required surgery and

2
  Officers reported that in a separate canvassing interview of Witness A and her neighbors, Witness A (along with
the other neighbors and victims) denied seeing the identity of the shooter. However, in a more comprehensive
interview conducted at police headquarters, Witness A described how she witnessed the shooting and described the
shooter as matching the appearance of the defendant.

                                                        5
   Case: 1:20-cr-00281 Document #: 42 Filed: 08/11/21 Page 6 of 12 PageID #:138




                              hospitalization.

                -3            Acceptance of Responsibility.        USSG § E1.1(a);
                              E1.1(b)
               26             Total Offense Level



The government agrees with the PSR’s calculation of the offense level.

      B.     Criminal History

      Probation and the government agree that the defendant’s criminal history

score is 5 and his criminal history category is III. PSR at ¶43.

      On or about December 9, 2010, defendant was adjudicated delinquent for

battery, in the Circuit Court of Cook County, Illinois, and was sentenced to 18

months’ imprisonment. Pursuant to Guideline § 4A1.2(e)(4) and 4A1.2(d)(2)(B),

defendant receives no criminal history points for this conviction. PSR at ¶41.

      On or about May 22, 2013, defendant was convicted of aggravated vehicle

hijacking with a firearm, armed robbery, and aggravated unlawful restraint in the

Circuit Court of Cook County, Illinois, and was sentenced to 12 years’ imprisonment.

Pursuant to Guideline § 4A1.1(a), defendant receives 3 criminal history points for this

conviction. PSR at ¶41.

      On or about June 3, 2019, defendant was convicted of retail theft in the Circuit

Court of Cook County, Illinois, and was sentenced to 60 days’ imprisonment.

Pursuant to Guideline § 4A1.1(b), defendant receives 2 criminal history points for this

conviction. PSR at ¶42.




                                           6
      Case: 1:20-cr-00281 Document #: 42 Filed: 08/11/21 Page 7 of 12 PageID #:139




         C.       Advisory Guidelines Range

         The government agrees with the PSR’s calculation of the defendant’s advisory

guidelines range as being 78 to 97 months. PSR at ¶85.

IV.      The §3553(a) Factors Support Imposition of a Sentence of
         Imprisonment at the High End of the 78 to 97 Month Guidelines Range.

         Section 3553(a) requires the Court to impose a sentence that is “sufficient, but

not greater than necessary,” to comply with the purposes of sentencing. 3 In order to

determine the sentence to impose, the court must consider the statutory factors listed

in §3553(a)(1)-(7).      One of those factors is the advisory range set by the Sentencing

Guidelines, and another is the Commission’s policy statements.           §3553(a)(4), (a)(5).

Although the Sentencing Guidelines are advisory only, “[a]s a matter of

administration and to secure nationwide consistency, the Guidelines should be the

starting point and the initial benchmark.” Gall v. United States, 552 U.S. 38, 49

(2007).       For the reasons set forth below, the statutory sentencing factors reflect that

a sentence at the high end of the Guidelines range of 37 to 46 months is warranted.

         A.       Seriousness, Nature and Circumstances of Offense

         The seriousness, nature and circumstances of the offense demonstrate that a

Guidelines sentence is warranted. Defendant, a convicted felon, was walking through




3Those purposes are the need for the sentence “(A) to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (B) to afford
adequate deterrence to criminal conduct; (C) to protect the public from further crimes of the
defendant; and (D) to provide the defendant with needed educational or vocational training,
medical care, or other correctional treatment in the most effective manner.” § 3553(a)(2)(A)-
(D).



                                               7
   Case: 1:20-cr-00281 Document #: 42 Filed: 08/11/21 Page 8 of 12 PageID #:140




the streets of Chicago with a loaded Smith & Wesson pistol with a laser sight.

Defendant used this firearm in the attempted murder of three men standing on a

residential street. Two of the victims were hospitalized and had to undergo surgery.

One of the victims was shot six times in the thighs, leg and knee. Defendant then

fled, with the loaded gun, through a residential neighborhood, pursued by police.

      B.     History and Characteristics of Defendant

      A high-end Guidelines sentence is warranted and consistent with the history

and characteristics of the defendant. Defendant already has previous convictions for

aggravated vehicle hijacking with a firearm, armed robbery, and aggravated

unlawful restraint. PSR at ¶41. Defendant was discharged from parole for these

offenses less than three months before his actions in this case. Id.

      Defendant was also adjudicated delinquent after he battered and robbed a

blind man, an event that is not accounted for in the calculation of defendant’s criminal

history. PSR at ¶40.

      C.     The Need to Protect the Public and Afford Adequate Deterrence and
             Respect for the Law

      The sentence imposed should have specific and general deterrent effects. See

18 U.S.C. ' 3553(a)(2)(B); United States v. Mendoza, 576 F.3d 711, 722 (7th Cir. 2009)

(noting that general deterrence is a factor to consider). A high-end Guidelines

sentence of incarceration would protect the community from the defendant’s violent

actions.

      Defendant’s previous sentences of 12 years’ incarceration did not deter

defendant from possessing a gun and using it to shoot at victims in the street. If

                                           8
     Case: 1:20-cr-00281 Document #: 42 Filed: 08/11/21 Page 9 of 12 PageID #:141




anything, defendant’s violent conduct has escalated in the wake of his previous term

of imprisonment. A high-end Guidelines sentence would protect the community from

defendant’s violent and life-threatening behavior.

       It is also important to stress the need for general deterrence.   Over the past

year, the Chicagoland area has been subjected to devastating firearm violence.

The consistent application of federal law meant to curb this violence by preventing

felons, and other prohibited persons from possessing and using firearms, is

necessary to deter this violence. A high-end Guidelines sentence would send the

message that violent behavior like that committed by the defendant is behavior that

will not be tolerated by the federal government.

V.     SUPERVISED RELEASE

       The government recommends that the Court impose a guideline period of

supervised release between one and three years. See PSR ¶ 88. During that period,

the government recommends that the Court impose the following conditions:

       A.     Mandatory Conditions, Pursuant to 18 U.S.C. § 3583(d)

       •      The defendant shall not commit another federal, state, or local crime.

       •      The defendant shall not unlawfully possess a controlled substance.

       •      The defendant shall refrain from any unlawful use of a controlled
              substance AND submit to one drug test within 15 days of release on
              probation and at least two periodic tests thereafter, up to 104 periodic
              tests, during each year of supervised release for use of a controlled
              substance.

       •      The defendant shall cooperate in the collection of a DNA sample from
              the defendant at the direction of the United States Probation Office.




                                           9
   Case: 1:20-cr-00281 Document #: 42 Filed: 08/11/21 Page 10 of 12 PageID #:142




      B.     Discretionary Conditions, Pursuant to 18 U.S.C. §§ 3583(d) and
             3563(b)

      The following conditions should be imposed on the basis that they (1) facilitate

supervision by the probation officer, which is important here to promote defendant’s

respect for the law and deter the defendant from future crimes; and (2) are tailored

to address mental health and substance abuse issues which, if left untreated, will

prevent defendant from successfully reintegrating into society:

      •      The defendant shall provide financial support to dependents if
             financially able.

      •      The defendant shall seek, and work conscientiously, at lawful
             employment or pursue conscientiously a course of study or vocational
             training that will equip him for employment.

      •      The defendant shall refrain from knowingly meeting or communicating
             with any person he knows to be engaged, or planning to engage in
             criminal activity.

      •      The defendant shall refrain from excessive use of alcohol or any use of a
             narcotic drug or other controlled substance.

      •      Defendant shall refrain from possessing a firearm, destructive device or
             other dangerous weapon.

      •      Defendant shall participate, at the direction of a probation officer, in a
             substance abuse treatment program, which may include urine testing
             up to a maximum of 104 tests per year.

      •      Defendant shall refrain from knowingly leaving the federal judicial
             district where defendant is being supervised, unless granted permission
             to leave by the court or a probation officer.

      •      Defendant shall report to the probation office in the federal judicial
             district to which defendant is released within 72 hours of his release
             from imprisonment. Defendant shall thereafter report to a probation
             officer at reasonable times as directed by the court or a probation officer.




                                          10
   Case: 1:20-cr-00281 Document #: 42 Filed: 08/11/21 Page 11 of 12 PageID #:143




      •      Defendant shall permit a probation officer to visit the defendant at any
             reasonable time at home; at work; at school; at a community service
             location; or at another reasonable location specified by a probation
             officer; and permit confiscation of any contraband observed in plain view
             of the probation officer.

      •      Defendant shall notify the probation officer within 72 hours of any
             change in residence, employer, or workplace and, absent constitutional
             or other legal privilege, answer inquiries by a probation officer.

      •      Defendant shall notify the probation officer within 72 hours if arrested
             or questioned by a law enforcement officer.

      •      Defendant shall participate in an approved job skill-training program at
             the direction of a probation officer within the first 60 days of placement
             on supervision.

      •      Defendant shall, if unemployed after the first 60 days of supervision, or
             if unemployed for 60 days after termination or lay-off from employment,
             perform at least 20 hours of community service per week at the direction
             of the U.S. Probation Office until gainfully employed. The amount of
             community service shall not exceed 300 hours.

      •      Defendant shall not enter into any agreement to act as an informer or
             special agent of a law enforcement agency without the permission of the
             court.

      •      Defendant shall observe one Reentry Court session, as instructed by his
             probation officer.


      These supervised release terms are narrowly tailored to facilitate supervision

by the probation officer, deter the defendant from future crimes, support defendant’s

rehabilitation and reintegration into the community, ensure that he is engaged in

lawful pursuits rather than criminal activity.




                                          11
   Case: 1:20-cr-00281 Document #: 42 Filed: 08/11/21 Page 12 of 12 PageID #:144




VI.   CONCLUSION

      In view of the Section 3553(a) factors, a sentence at the high end of the

Guidelines range of 78 to 97 months is fair, reasonable, and sufficient, but not greater

than necessary.   For these reasons, the government respectfully requests that this

Court impose a Guidelines sentence.


                                        Respectfully submitted,

                                        JOHN R. LAUSCH
                                        United States Attorney

                                 By:    /s/ Cornelius Vandenberg
                                        CORNELIUS A. VANDENBERG
                                        Assistant U.S. Attorney
                                        219 South Dearborn Street, 5th Floor
                                        Chicago, Illinois 60604
Dated: August 11, 2021




                                          12
